Citation Nr: 1013535	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-29 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
failure to timely diagnose a mycoardial infarction at a VA 
medical center (VAMC).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel










INTRODUCTION

In April 2009, the Veteran submitted a March 2009 private 
medical statement that described his current cardiac symtoms.  
Although not entirely clear, it may be that, by this 
statement, he seeks to raise a claim for a compensable rating 
for his service-connected acute coronary syndromes, status 
post myocardial infarctions.  Thus, the issue of entitlement 
to a compensable rating for acute coronary syndromes, status 
post myocardial infarctions has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Veteran had active military service from April 1969 to 
April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

Service connection for acute coronary syndromes, status post 
myocardial infarctions, was granted by the RO in a July 2005 
rating decision.


CONCLUSION OF LAW

The Veteran's appeal concerning his request to reopen his 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
failure to timely diagnose a myocardial infarction at a VAMC 
is dismissed, as service connection for this disability has 
been granted and there remains no justiciable case or 
controversy before the Board at this time.  38 U.S.C.A. § 
7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to reopen his previously denied claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for failure to timely diagnose a myocardial infarction at a 
VAMC.  See Signed statement from the Veteran received by the 
RO on May 1, 2006.

By way of procedural history, the record reflects that, in a 
January 1999 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a heart 
condition including as secondary to service-connected 
gastritis.  The Veteran perfected an appeal as to the RO's 
determination and, in June 2003, the Board remanded his claim 
to the RO for further procedural development. 

In May 2004, the Veteran submitted a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for failure to timely diagnose 
a heart attack at a VAMC in January 1995.

In September 2004, the Board again remanded the Veteran's 
claim for service connection for a heart condition including 
as due to his service-connected gastritis to the RO for 
further evidentiary development.

Thereafter, in an unappealed March 2005 rating decision, the 
RO denied the Veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for failure to timely diagnose a 
myocardial infarction at a VAMC in 1995.  That rating 
decision characterized the nonservice-connected disability as 
"failure to timely diagnose myocardial infarction" and 
rated it under 38 C.F.R. § 4.104, Diagnostic Code 7006, that 
evaluates disability associated with myocardial infarction.

Thereafter, in a July 2005 rating decision the RO granted 
service connection for acute coronary syndromes, status post 
myocardial infarctions, and assigned a noncompensable 
disability rating under Diagnostic Code 7006.  The service-
connected disability was characterized as acute coronary 
syndromes, status post myocardial infarctions associated with 
chronic active gastritis with intermittent bile reflux, 
status post hemigastrectomy and Billroth II.  

The Veteran is now requesting to reopen his previous denied 
claim for compensation under 38 U.S.C.A. § 1151 for failure 
to timely diagnose a myocardial infarction -  a disability 
that has already been considered part of a service-connected 
disability, regardless of the theory of entitlement.  A new 
etiological theory does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997); but see 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  In fact, in his May 
2006 written statement, the Veteran said that he would "like 
it clarified that though I have some service connected heart 
damage (damage determined to be caused by the service 
connected gastritis), I still feel that the VAMC caused some 
heart disease and/or damage by [its] malpractice".  But 
nothing in the Veteran's statement can be construed as a 
claim for a new diagnosed disorder.  See Ashford. 

As such, the issue of whether new and material evidence was 
received to reopen a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for failure to timely diagnosed a 
myocardial infarction at a VAMC in 1995 is dismissed, as 
service connection was granted for this disability (acute 
coronary syndromes, status post myocardial infarctions) in 
July 2005 and there remains no case or controversy as to this 
issue. 38 U.S.C.A. § 7105 (West 2002).


ORDER

The request to reopen the previously denied claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for failure to 
timely diagnose a myocardial infarction at a VAMC in 1995 is 
dismissed.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


